Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 19-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al (US 20220295116 A1) in view of IKAI et al (US 20210021820 A1).
             Regarding claim 1 and 20, MA discloses an image decoding method [e.g. FIG. 1B], comprising: performing classification [e.g. FIG. 6-7; classification] on a classification unit [blocks or regions of the video frame] of an image [a video frame]; and performing filtering that uses a filter on the classification unit [e.g. FIG. 1-2 and 11-13; performing CNNLF processing].
           It is noted that MA differs to the present invention in that MA fails to explicitly disclose a target image.
           However, IKAI the well-known concept of performing classification on a classification unit [FIG. 6-7; block classification unit] of a target image [e.g. FIG. 2 and 5; [0046]; a coding target frame]; and performing filtering that uses a filter on the classification unit [e.g. filter operation].
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by MA to exploit the well-known filtering image technique taught by IKAI as above, in order to provide enhanced image quality [See IKAI; abstract and [0011]].
             Regarding claim 2, MA and IKAI further disclose the classification unit is a block in the target image [e.g. IKAI: FIG. 2 and 5-7].  
             Regarding claim 3, MA and IKAI further disclose a classification index of the classification unit is determined [e.g. MA: FIG. 6-7; index of CNNLFs], and the classification index indicates a filter to be used for filtering on the classification unit, among multiple filters [e.g. MA: FIG. 6-7; index of selected CNNLFs; IKAI: FIG. 6 5-7].    
             Regarding claim 4, MA and IKAI further disclose the classification unit is a target block [e.g. MA: blocks or regions of the video frame; IKAI: FIG. 2 and 5-7], and the classification index is derived based on at least one of an encoding mode of the target block [e.g. MA: FIG. 1-2 and 5-7; inter/intra coding mode and CNNLFs; IKAI: FIG. 3 and 5-7; intra/inter prediction of current block and neighboring blocks generation and loop filtering]. 
             Regarding claim 5, MA and IKAI further disclose the classification unit is a target block [e.g. MA: blocks or regions of the video frame; IKAI: FIG. 2 and 5-7], and one of different values is assigned to the classification index of the target block depending on a number of times that filtering is applied to the target block [e.g. MA: FIG. 10-11; [0042-0043]; IKAI: FIG. 5-7 and 12-14].  
             Regarding claim 6, MA and IKAI further disclose the classification unit is a target block [e.g. MA: blocks or regions of the video frame; IKAI: FIG. 2 and 5-7; block of the target image], and one of different values is assigned to the classification index of the target block depending on a rate at which filtering is applied to reference blocks for the target block [e.g. MA: FIG. 6-7 and 10-11; distortion rate].  
             Regarding claim 7, MA and IKAI further disclose generating filter information by performing decoding on encoded filter information, wherein the filter information includes filtering performance information for a filtering performance unit, and wherein the filtering performance information indicates whether filtering is to be performed on the filtering performance unit [e.g. MA: FIG. 6-7 and 10-11; index of selected CNNLFs; IKAI: FIG. 5-7 and 12-14].  
             Regarding claim 8, MA and IKAI further disclose an artificial neural network is used upon classifying the classification unit [e.g. MA: FIG. 6-7; neural network based filtering; IKAI: FIG. 5-7 and 12-14; neural network for outputting the filter].  
             Regarding claim 9, MA and IKAI further disclose multiple artificial neural networks [e.g. MA: FIG. 6-7; IKAI: FIG. 10-13; DNN filters] are used upon classifying the classification unit, the multiple artificial neural networks comprise a filtering artificial neural network and a block classification artificial neural network [e.g. MA: FIG. 6-7; IKAI: FIG. 2 and 10-14], an input to the filtering artificial neural network is an input image [e.g. input video frame data to neural network filters], an output from the filtering artificial neural network is a filtered image generated by applying a filter to the input image, multiple images input to the block classification artificial neural network are the input image and the filtered image [e.g. MA: FIG. 6-7; IKAI: FIG. 10; DNN filters learned using different pieces of learning data] and the block classification artificial neural network performs learning to output a stored answer classification index when the multiple images are input to the block classification artificial neural network [e.g. MA: FIG. 6-7; selected CNNLFs; IKAI: FIG. 10-14].
	Regarding claim 10-19, this is a door management platform that includes same limitation as in claim 1-9 and 20 above respectively, the rejection of which are incorporated herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 20130022281 A1).
TUAN et al (US 20220059133 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483